Citation Nr: 1438536	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  14-10 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service-Disabled Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 2002) was timely filed.


REPRESENTATION

Appellant represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from February 1952 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, that found that the Veteran had not filed a timely application for Service-Disabled Veterans Insurance (RH).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2006 rating decision, service connection was granted for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, assigned a noncompensable disability evaluation, both effective from March 10, 2005.  

2.  In a letter dated May 10, 2006, the Veteran was notified of the award of service connection and his eligibility for Service-Disabled Veterans Insurance (RH).  This represents the Veteran's only award of service connection.

3.  The Veteran's initial application for Service-Disabled Veterans Insurance (RH) (VA Form 29-4364) was received at the ROIC in November 2013.


CONCLUSION OF LAW

The basic criteria for entitlement to Service-Disabled Veterans (RH) Insurance have not been met, as an application was not filed within the required time limit.  38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 3.353 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty To Notify And Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  

This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

The ROIC sent a letter to the Veteran in January 2014.  The letter provided him with notice of the evidence necessary to substantiate a claim for Service-Disabled Veterans Insurance (RH) and the reasons why his claim was denied - namely, because his application was not received within two years from when he was notified that service connection was granted for bilateral hearing loss and tinnitus.  The letter noted the absence of evidence that the Veteran was declared incompetent by VA or a state court.  The January 2014 letter, however, did not explain the evidence VA would assistant him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. at 186-87; Charles v. Principi, 16 Vet. App. 370 (2002).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

The January 2014 letter did not explicitly tell the Veteran what evidence was needed to show that he failed to receive the May 2006 letter.  However, he demonstrated actual knowledge of the need to show his failure to receive the May 2006 letter through his March 2014 substantive appeal (VA Form 9).

The Veteran received information from which a reasonable person could determine the evidence needed to establish eligibility for RH Insurance (i.e., requirements to substantiate a claim for Service-Disabled Veterans Insurance (RH), as he received the information in the VCAA letter, a March 2013 statement of the case and April 2014 supplemental statement of the case, and submitted written statements in support of his appeal.  It has also been explained to the Veteran by VA that the evidence necessary to substantiate his claim is that which shows he applied for RH insurance within two years of receiving notification of a VA rating for a new service-connected disability unless there is a showing of incompetence during any part of the eligibility period.  Thus, no showing of prejudice has been made in this case.

The January 2014 letter also did not explain the respective obligations of VA and the Veteran in obtaining evidence.  The Veteran, through his representative and in written statements, demonstrated actual knowledge of these obligations in his VA Form 9 by arguing that VA had failed to provide proper notice in this regard.  It has not been argued that there is any other information or evidence that needs to be obtained to fairly decide this case.  For these reasons, the Board finds that this deficiency in the January 2014 letter did not affect the essential fairness of the adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).

Although the January 2014 letter did not contain the precise language specified in 38 C.F.R. § 3.159(b)(1), the Veteran was, otherwise, fully notified of the need to give VA any evidence pertaining to his claim.  The letter requested that he provide or identify any and all evidence to substantiate his claim and outlined the necessary evidence.  He did not identify or provide any additional evidence, other than his VA Form 9.  Therefore, the absence of this specific language in the VCAA letter did not prejudice the Veteran and, thus, this notice defect is harmless error.  VAOPGCPREC 1-04. 

In developing this claim, there is no reported evidence that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.

For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

II. Factual Background and Legal Analysis

Contentions

The Veteran contends that, between May 10, 2006 and May 10, 2008, he never received any correspondence (from VA) regarding his eligibility for Service-Disabled Veterans Insurance (RH).  See March 25, 2014 VA Form 9.  He indicates that a September 2013 award letter was the first date that VA informed him of this benefit.  Id.  The Veteran applied for the insurance on November 4, 2013 and the ROIC cashed his payment check, that he considered acceptance of his application.  

Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be entitled to Service-Disabled Veterans Insurance (RH) when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within one year of the date service connection was granted.  (Public Law 102-86, § 201(a)(1) changed the one-year application period to two years, effective September 1, 1991.)  

However, if an applicant is shown by the evidence to have been mentally incompetent during any part of the eligibility period, an application for insurance may be filed within one-year after a legal guardian is appointed, or within one year after the removal of such mental incompetency.  38 U.S.C.A. § 1922.  A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including entering into contracts.  38 C.F.R. § 3.353.  Where there is reasonable doubt as to whether a person is competent, such doubt will be resolved in favor of competency.  Id.

Should an eligible veteran desire this benefit, he or she bears the obligation to file a timely application thereto.  The law does not require VA to provide notice of eligibility for this benefit, and such lack of notice does not toll the statutory application period.  38 U.S.C.A. § 1922; see Saunders v. Brown, 4 Vet. App. 320 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

Facts and Analysis

In this case, the Veteran did not apply for RH Insurance within the requisite time period after receiving notice of a grant of service connection for disability, which occurred in March 2006.  He does not dispute this fact.  Thus, he is not eligible for RH Insurance because the application was not received in a timely manner, within two years of the period of notice to him of the grant of service-connected disability.  However, he contends that he never received notice of his eligibility for this benefit that would render him unable to file for RH Insurance within the statutory time limit, thus, tolling the application period.

The record reflects that, in a May 2006 rating decision, the Veteran was granted service connection for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, assigned a noncompensable evaluation, and both effective from March 10, 2005.

In a May 10, 2006 letter sent to the Veteran at his address of record (that is still his current address), he was advised of the grant of service connection for bilateral hearing loss and tinnitus and his eligibility for government health life insurance if he was in good health "and applied within two years of this notification of your disability rating."  He was informed that he should receive a Service-Disabled Veterans Insurance package within two weeks that contained information about the insurance and an application.  The Veteran was told that if he did not receive the insurance package, to contact the ROIC to request additional information.  The letter stated that "[w]e enclosed a VA Form 21-8764, 'Disability Compensation Award Attachment - Important Information,' which explained certain factors concerning your benefits."  VA Form 21-8764 would have contained information related to VA benefits and addressed how a veteran could receive government life insurance.

In an April 2009 letter, the Veteran was advised of his award of an increased rating for his service-connected bilateral hearing loss.  The letter enclosed a VA Form 21-8764 that, again, would have contained information related to VA benefits and addressed how a veteran could receive government life insurance.

In a September 2013 letter, the Veteran was informed of his award of an increased rating for bilateral hearing loss.  The letter enclosed a VA Form 21-8764 that would have contained information related to VA benefits and addressed how a veteran could receive government life insurance.

In November 2013, the Veteran filed an application for Service-Disabled Veterans Insurance (VA Form 29-4364).  In a November 2013 letter from the ROIC, he was advised that his claim for insurance benefits was denied as untimely filed as it was received afer his two-year eligibility period ended (the ROIC mistakenly cashed his payment check that was subsequently returned).

The Veteran argues that, during his eligibility period from May 10, 2006 to May 10, 2008, he never received any correspondence regarding his eligibility dates for VA life insurance.  He maintains that the first notice of his entitlement to this benefit was the September 2013 rating and award letter.  He submitted an application on November 4, 2013 with payment and the ROIC cashed his check, that he considered as acceptance of his insurance application.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Ind., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary and the ROIC properly discharged their official duties by notifying the Veteran he was eligible to apply for RH insurance.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the Veteran are not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

The presumption of regularity is not rebutted unless there is an allegation of non-receipt of the notice at issue and additional evidence of non-receipt.  Baxter v. Principi, 17 Vet. App. 407 (2004).

While the Veteran has asserted non-receipt of the May 2006 letter, he has not provided any additional clear evidence of non-receipt.

The clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. at 98 (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended was not, alone, sufficient to overcome the presumption of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery).

In Harvey v. Gober, 14 Vet. App. 137 (2000) (vacated for VCAA consideration), the United States Court of Appeals for Veterans Claims found that the presumption of regularity applied to find that VA properly notified the veteran of his eligibility for Service-Disabled Veterans Insurance after the grant of service connection and, as such, had done so in the normal course of business and that his assertion of not having received such notice did not rise to the level of the "clear evidence" necessary to rebut the presumption.

The Veteran's statement that he never received the May 2006 letter notifying him of the grant of service connection and his eligibility for RH Insurance is not sufficient to rebut the presumption of regularity in the administrative process.  The record shows that the appropriate notification letter was sent to the Veteran at his known address of record that is his current address of record.  The letter was not returned by the United States Postal Service.  There is no indication that VA mailed the May 2006 letter to the Veteran at an incorrect address.

Thus, to the extent that the Veteran now asserts receiving no timely notice of his eligibility to receive insurance benefits, the Board finds that his statements alone are not sufficient to override the statutory mandate that an application for Service-Disabled Veterans Insurance be filed within two years of the grant of service connection in this case.  

In summary, service connection was established for bilateral hearing loss and tinnitus in May 2006.  The Veteran had two years from that date to submit an application for Service-Disabled Veterans Insurance (RH), but did not submit an application until November 2013.  The evidence of record does not indicate that he was mentally incompetent between May 2006 and November 2013, nor does he contend otherwise.

Other than the Veteran's allegation, there is no other evidence of non-receipt of the May 2006 letter, the presumption of regularity is not rebutted, and the Board presumes that the Veteran received notice that he was eligible to apply for RH insurance. 

For these reasons, the Board concludes that eligibility for Service-Disabled Veterans Insurance (RH) must be denied because the preponderance of the evidence is unfavorable-meaning there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


